DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see page 13, last paragraph, filed 11/23/2021, with respect to claims 1 - 12 have been fully considered and are persuasive.  The rejection of claims 1 - 12 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 8 and 10 – 26 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 11/23/2021)

With respect to claim 1 the prior art discloses An image sensor, comprising: 
a pixel cell, comprising: 

a source follower transistor coupled to the photodiode to generate an image signal in response to the charge photogenerated by the photodiode, wherein the image signal is coupled to be received by image readout circuitry through a row select transistor of the pixel cell; 
and a reset transistor coupled to reset the charge photogenerated by the photodiode; 
a mode select circuit having a first node coupled to the reset transistor and a second node coupled to a pixel supply voltage; 
and an event driven circuit coupled to a third node of the mode select circuit, wherein the mode select circuit is configured to couple the first node to the second node during an imaging mode to supply the pixel supply voltage to the reset transistor to reset the photodiode, 
and wherein the mode select circuit is further configured to couple the first node to the third node during an event driven mode to couple a photocurrent of the photodiode responsive to the incident light to drive the event driven circuit through the reset transistor to detect changes in the photocurrent of the photodiode.

However, the prior art does not teach or fairly suggest wherein the event driven circuit comprises: 
a current to voltage converter coupled to the third node of the mode select circuit, wherein the current to voltage converter is coupled to convert the photocurrent of the photodiode to an output voltage signal responsive to the photocurrent of the photodiode; 

and a comparator stage coupled to the asynchronous delta modulation circuit, wherein the asynchronous delta modulation circuit and comparator stage are coupled to generate asynchronously a first event signal modulated in response to a positive slope in the output voltage signal from the current to voltage converter, and wherein the asynchronous delta modulation circuit and comparator stage are further coupled to generate asynchronously a second event signal modulated in response to a negative slope in the output voltage signal from the current to voltage converter.

With respect to claim 13 the prior art discloses A stacked complementary metal oxide semiconductor image sensor (CIS) system, comprising: 
a first die including a pixel array including a plurality of pixel cells arranged in rows and columns, wherein each one of the pixel cells comprises: 
a photodiode configured to photogenerate charge in response to incident light; 
a source follower transistor coupled to the photodiode to generate an image signal in response to the charge photogenerated by the photodiode, wherein the image signal is coupled to be received by image readout circuitry through a row select transistor of the pixel cell; 
and a reset transistor coupled to reset the charge photogenerated by the photodiode.

However, the prior art does not teach or fairly suggest and a second die stacked 
a mode select circuit having a first node coupled to the reset transistor through a hybrid bond between the first die and the second die, wherein the mode select circuit further includes a second node coupled to a pixel supply voltage; 
and an event driven circuit coupled to a third node of the mode select circuit, wherein the mode select circuit is configured to couple the first node to the second node during an imaging mode to supply the pixel supply voltage to the reset transistor though the hybrid bond to reset the photodiode, 
and wherein the mode select circuit is further configured to couple the first node to the third node during an event driven mode to couple a photocurrent of the photodiode responsive to the incident light to drive the event driven circuit through the reset transistor and through the hybrid bond to detect changes in the photocurrent of the photodiode.

Dependent claims 2 – 8 and 10 – 12, and 14 - 26 are allowable for at least the reason that they depend on allowable independent claims 1 and 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696